DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed Mar. 30, 2021 have been fully considered and entered. Claims 11, 14 and 15 had been canceled.

2.	Response to Applicant’s argument on claims 16-18:
Applicant argued that Aiba in view of Ghosh and Tsai doesn’t disclose the claim limitation “…the Schmitt trigger delay cell has a first input threshold approximately equal to the supply voltage and a second input threshold approximately equal to the ground voltage…” because the specific values of the input thresholds are more than simple design choices depending on the particular implementation.
The Examiner respectfully disagrees because Ghosh discloses the Schmitt trigger delay cell (ST in Fig.3A and 4), which has a first input threshold approximately equal to the supply voltage (according to Schmitt trigger delay cell shown in Ghosh’s Fig.3A (also shown in Fig.4), where transistor N2 is tied to a supply voltage and functions as a switch, when the transistor N2 is turned on then the supply voltage is tied to the node nx, which is in between N0 and N1 and thus set a first input threshold approximately equal to the supply voltage), and a second input threshold approximately equal to the ground voltage (according to Schmitt trigger delay cell shown in Ghosh’s Fig.3A (also shown in Fig.4), where transistor P2 is tied to a ground voltage and functions as a switch, when the transistor P2 is turned on then the ground approximately equal to the ground voltage). 
Note: Ghosh discloses the same Schmitt Trigger delay cell as Applicant’s Schmitt trigger delay cell (311) shown in Application’s Fig.3A and also the claim limitation “approximately” is a vague term, which is not precise. Thus, the Examiner has to maintain the previous rejection on claims 16-18.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-9, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (7,205,855) (hereinafter “Maruyama”) in view of Ghosh et al. (10,036,773) (“Ghosh”), Tsai (2016/0072514), Aiba et al. (6,958,631) (“Aiba”), Nakamura (4,785,203) and Humphrey et al. (6,683,482) (“Humphrey”).
Regarding claim 1, Maruyama discloses an integrated circuit (IC) (Fig.3, please refer to the whole reference for detailed) comprising: a first voltage terminal (supply voltage terminal of 110 in Fig.3) configured to receive a supply voltage (supply voltage of 110), a second voltage terminal (ground voltage terminal of 110 in Fig.3) configured to receive a ground voltage (ground voltage of 110); an oscillator (formed by 122, 124 and 126) coupled to the first voltage terminal and to the second voltage terminal, the oscillator comprising: an N-stage current-starved ring oscillator core (formed by 122, 124 and 126), wherein each stage of the N stages is configured to receive a biasing current (current from Tr62, Tr64 or Tr66, respectively) and comprises a delay cell (122, 124 or 126, respectively), an output buffer (112 and 114 in Fig.3) comprising: an input terminal (input terminal of 112) coupled to the output terminal of the N stage current-starved ring oscillator core (output from N stage current-starved ring oscillator core 122, 124 and 126); an output terminal (output from 114); one or more current-starved pre-drivers (pre-drivers of 112 - which includes a current-starved pre-driver formed by 132, Tr68, Tr70 and 134, an another current-starved pre-driver formed by 136, Tr72, Tr74 and 138; Note: where resistors 132 and 134 along with Tr68 and Tr70 function as a current-starved pre-driver, and similarly 136 and 138 along with Tr72 and Tr74 functions as another current-starved pre-driver due to the resistors 132, 134, 136 and 138 limit the current through the corresponding transistors) coupled to the input terminal; and an 
Maruyama doesn’t explicitly disclose wherein the supply voltage is less than or equal to 3.3 V; the oscillator having a frequency of less than or equal to 1 kHz, and doesn’t disclose each stage of the N-stage ring oscillator core comprises a Schmitt trigger delay cell, wherein a Schmitt trigger delay cell has a load capacitance, a first switching threshold approximately equal to the supply voltage, and a second switching threshold approximately equal to the ground voltage, the Schmitt trigger delay cell comprising: a first terminal coupled to the first voltage terminal; a second terminal coupled to the second voltage terminal; and an output terminal; wherein the frequency is directly proportional to the biasing current and inversely proportional to the number N of stages, the load capacitance, and the supply voltage; and one or more current-starved pre-drivers coupled to the input terminal and having skewed switching thresholds to generate non-overlapping control signals; and an output stage coupled to the one or more current-starved pre-drivers and to the output terminal of the output buffer, the output stage configured to reduce a signal transition time of an oscillator output signal based on the non-overlapping control signals.
Ghosh discloses a N-stage ring oscillator core with inverter delay cells as taught by Maruyama in Fig.1A, and also another N-stage ring oscillator core (Ref STRO in Fig.4), wherein each stage of the N-stage in Fig.4 comprises a Schmitt trigger delay cell (ST in Fig.4), wherein a Schmitt trigger delay cell has a load capacitance (column 5, line 24-29, a first switching threshold approximately equal to the supply voltage (according to Schmitt trigger delay cell shown in Ghosh’s Fig.3A (also shown in Fig.4), where transistor N2 is tied to a supply voltage and functions as a switch, when the transistor N2 is turned on then the supply voltage is tied to the node nx, which is in between N0 and N1 and set a first switching threshold approximately equal to the supply voltage), and a second switching threshold approximately equal to the ground voltage (according to Schmitt trigger delay cell shown in Ghosh’s Fig.3A (also shown in Fig.4), where transistor P2 is tied to a ground voltage and functions as a switch, when the transistor P2 is turned on then the ground voltage is tied to the node px, which is in between P0 and P1 and set a second switching threshold approximately equal to the ground voltage), the Schmitt trigger delay cell comprising: a first terminal (terminal of ST in Fig.4, which is coupled to the power supply voltage) coupled to the first voltage terminal (terminal of power supply voltage); a second terminal (terminal of ST in Fig.4, which is coupled to the ground voltage) coupled to the second voltage terminal (terminal of ground voltage); and an output terminal (output from Ref STRO). 
As would have been recognized by one of ordinary skill in the art, selecting a particular supply voltage is less than or equal to 3.3V and selecting a particular output frequency of the oscillator of less than or equal to 1kHz would have been a mere design choice depending on particular supply voltage requirement of transistors of the oscillator, the number of Schmitt trigger delay cells, the capacitance value of the load capacitance, and the biasing current of the ring oscillator core. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the supply voltage is less than or equal to 3.3 V and the oscillator having a frequency of less than or equal to 1 kHz because such a modification 
And, as would have been obvious to one of ordinary skill in the art to modify Maruyama in view of Ghosh, and the modification discloses N-stage current starved ring oscillator core with Schmitt trigger delay cells, thus the frequency is directly proportional to the biasing current and inversely proportional to the number N of stages, the load capacitance, and the supply voltage (which is function of a current-starved ring oscillator with delay cells). 
For supporting purpose, Tsai discloses an N-stage ring oscillator (Fig.3), wherein the frequency is directly proportional to the biasing current and inversely proportional to the load capacitance, and the supply voltage (please refer to information related to equation 1 in paragraph 52).
For supporting purpose, Aiba discloses an N-stage ring oscillator (Fig.24), wherein the frequency is inversely proportional to the number N of stages (column 3, line 34-39). 
Nakamura discloses an output buffer (Fig.1; Note: which is similar to the output buffer taught by Maruyama, where Maruyama’s inverters 128 and 130 in Fig.3 are respectively comparable to Nakamura’s inverters 11 and 13 in Fig.1; Maruyama’s inverter formed by Tr68 and Tr70, and another inverter formed by Tr72 and Tr74 are respectively comparable to Nakamura’s 12 and 14; and Maruyama’s Tr76 and Tr78 are respectively comparable to Nakamura’s Q9 and Q10) comprising: an input terminal (terminal connected to D1); an output terminal (terminal connected to D OUT); one or more pre-drivers (11-14) coupled to the input terminal and generate non-overlapping 
And, as would have been obvious to one of ordinary skill in the art to modify Maruyama in view of Nakamura to recognize that the output stage configured to reduce a signal transition time of an oscillator output signal based on the non-overlapping control signals.
Humphrey discloses an example of a current-starved pre-drivers (12), and setting a desired skewed switching thresholds by varying current of an inverter (12 or 22 in Fig.1) of the current-starved pre-driver (please refer to information related to Fig.1 and 2). 
And, as would have been obvious to one of ordinary skill in the art to modify Maruyama in view of Nakamura and Humphrey to provide current-starved pre-drivers instead of the pre-drivers taught by Maruyama and Nakamura and adjust the skew rate of the pre-drivers by setting a desired skewed switching thresholds of the inverters of the pre-drivers. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama with the teaching of Ghosh, Tsai, Aiba, Nakamura and Humphrey to provide the N-stage current starved ring oscillator core with the Schmitt trigger delay cells in place of the inverter delay cells (as 
Regarding claim 2, Maruyama in view of Ghosh, Tsai, Aiba, Nakamura and Humphrey is used to reject claim 1 above.
	Maruyama discloses wherein each stage of the N stages (122, 124 or 126) further comprises a first weak current source (Tr62, Tr64 or Tr66, respectively) coupled between the delay cell (122, 124 or 126) and the first voltage terminal (power supply voltage terminal of 110); and a second weak current source (Tr54, Tr56 or Tr58, respectively) coupled between the delay cell and the second voltage terminal (ground voltage terminal). 
Maruyama doesn’t disclose each of the delay cells are formed by Schmitt trigger delay cell. 
Ghosh discloses a N-stage ring oscillator core with inverter delay cells as taught by Maruyama in Fig.1A, and also another N-stage ring oscillator core (Ref STRO in Fig.4) with Schmitt trigger delay cells (STs in Fig.4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama in view of Tsai, Aiba, Nakamura and Humphrey with the teaching of Ghosh to provide each of the delay cells are formed by Schmitt trigger delay cell. The suggestion/motivation would have been to 
Regarding claims 6 and 7, Maruyama in view of Ghosh, Tsai, Aiba, Nakamura and Humphrey is used to reject claim 1 above.
	Maruyama doesn’t disclose (claim 6) the Schmitt trigger delay cell further comprising: a first transistor having a source coupled to the first voltage terminal, a drain, and a control gate connected to the input terminal of the Schmitt trigger delay cell; a second transistor having a source connected to the drain of the first transistor, a drain coupled to the output terminal of the Schmitt trigger delay cell, and a control gate connected to the input terminal of the Schmitt trigger delay cell, wherein characteristics of a subthreshold operation region of the second transistor set the second switching threshold approximately equal to the ground voltage; and a third transistor having a source connected to the drain of the first transistor and the source of the second transistor, a drain connected to the second voltage terminal, and a control gate connected to the output terminal of the Schmitt trigger delay cell, wherein the third transistor has a larger channel width than the second transistor; (claim 7) the Schmitt trigger delay cell further comprising: a fourth transistor having a source coupled to the second voltage terminal, a drain, and a control gate connected to the input terminal of the Schmitt trigger delay cell; a fifth transistor having a source connected to the drain of the fourth transistor, a drain coupled to the output terminal of the Schmitt trigger delay cell, and a control gate connected to the input terminal of the Schmitt trigger delay cell, wherein characteristics of a subthreshold operation region of the fifth transistor set the first switching threshold approximately equal to the supply voltage; and a sixth transistor 
Ghosh discloses (claim 6) the Schmitt trigger delay cell (ST in Fig.4) further comprising: a first transistor (P0 in Fig.3, which is part of ST in Fig.4) having a source coupled to the first voltage terminal (supply voltage terminal), a drain, and a control gate connected to the input terminal of the Schmitt trigger delay cell; a second transistor (P1) having a source connected to the drain of the first transistor, a drain coupled to the output terminal of the Schmitt trigger delay cell, and a control gate connected to the input terminal of the Schmitt trigger delay cell, wherein characteristics of a subthreshold operation region of the second transistor (P1) set the second switching threshold approximately equal to the ground voltage (since the terminal px is connected to the ground voltage via P2); and a third transistor (P2) having a source connected to the drain of the first transistor and the source of the second transistor, a drain connected to the second voltage terminal (ground voltage terminal), and a control gate connected to the output terminal of the Schmitt trigger delay cell (please refer to ST in Fig.4), wherein the third transistor has a larger channel width than the second transistor (since Ghosh’s discloses the Schmitt trigger delay cell, thus setting the channel width would have been part of designing the Schmitt trigger delay cell to be able to function); (claim 7) the Schmitt trigger delay cell (ST in Fig.4) further comprising: a fourth transistor (N1) having 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama in view of Tsai, Aiba, Nakamura and Humphrey with the teaching of Ghosh to provide the Schmitt trigger delay cell instead of the inverter delay cell. The suggestion/motivation would have been to use Schmitt trigger delay cells instead of inverters for the ring oscillator core as taught by Ghosh.
Regarding claim 8, Maruyama in view of Ghosh, Tsai, Aiba, Nakamura and Humphrey is used to reject claims 1 and 6 above.
	Maruyama doesn’t disclose a channel width of the third transistor is at least 1.3 times greater than a channel width of the second transistor.
	Ghosh discloses the third transistor and the second transistor (ST Fig.4). 
As would have been recognized by one of ordinary skill in the art, setting parameters such as channel width of the transistor is done merely as a design choice and in order to optimize the operation of the oscillator. (Please note MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Maruyama in view of Tsai, Aiba, Nakamura and Humphrey with the teaching of Ghosh to set a channel width of the third transistor is at least 1.3 times greater than a channel width of the second transistor in such a way that provides optimal oscillator operation and the desired oscillator frequency. 
Regarding claim 9, Maruyama in view of Ghosh, Tsai, Aiba, Nakamura and Humphrey is used to reject claim 1 above.
	Maruyama doesn’t disclose a capacitor having the load capacitance and comprising: a first terminal connected the output terminal; and a second terminal coupled to the second voltage terminal.
Ghosh discloses a capacitor having the load capacitance (column 5, line 24-29). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama in view of Tsai, Nakamura and Humphrey with the teaching of Ghosh and Aiba to provide a capacitor having the load capacitance and comprising: a first terminal connected the output terminal; and a second terminal coupled to the second voltage terminal. The suggestion/motivation would have been to use capacitor to provide a desired level of delay. 
Regarding claim 21, Maruyama in view of Ghosh, Tsai, Aiba, Nakamura and Humphrey is used to reject claim 1 above.
Maruyama discloses the output buffer comprising: a pull-up transistor (Tr76 in Fig.3) coupled to the first voltage terminal (supply voltage terminal connected to 110, 112 and 114); a pull-down transistor (Tr78) coupled to the second voltage terminal (ground); and wherein the one or more current-starved pre-drivers (pre-drivers of 112 - which includes a current-starved pre-driver formed by 132, Tr68, Tr70 and 134, an another current-starved pre-driver formed by 136, Tr72, Tr74 and 138; Note: where resistors 132 and 134 along with Tr68 and Tr70 function as a current-starved pre-driver, and similarly 136 and 138 along with Tr72 and Tr74 functions as another current-starved pre-driver due to the resistors 132, 134, 136 and 138 limit the current through the corresponding transistors) comprises: a pull-up pre-driver (132, 134, Tr68 and Tr70) coupled to the input terminal of the output buffer (112 and 114), to the pull-up transistor 
Maruyama doesn’t explicitly disclose the second voltage level being higher than the first voltage level.
Nakamura discloses an output buffer (Fig.1, also similar buffer circuits are shown in Fig.3 and 6-8, please refer to the whole reference for detailed) comprising a pull-up transistor (Q9 in for example Fig.1) coupled to the first voltage terminal (Vcc) and a pull-down transistor (Q10) coupled to the second voltage terminal (VSS); and a pull-up pre-driver (11 and/or 12 is/are an inverter) coupled to the input terminal of the output buffer, to the pull-up transistor, and to the first voltage terminal, wherein the pull-up pre-driver is configured to turn off the pull-up transistor in response to a signal at the input terminal of the output buffer rising above a first voltage level (voltage level of D1 at time period t2 or t3 in Fig.2A; D2 is starting to fall from a time period t2, which is where D1 is rising above a voltage level at the time period t2); and a pull-down pre-driver (13 and/or 14, which is/are inverter(s)) coupled to the input terminal of the output buffer, to the pull-down 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama in view of Tsai, Aiba and Humphrey with the teaching of Ghosh and Nakamura to provide the second voltage level being higher than the first voltage level. The suggestion/motivation would have been to use an output buffer to provide a desired oscillation frequency.
Regarding claim 12, Maruyama in view of Ghosh, Tsai, Aiba, Nakamura and Humphrey is used to reject claims 1 and 21 above.
Maruyama doesn’t explicitly discloses the pull-down pre-driver is connected to turn off the pull-down transistor in response to the signal falling below a third voltage level; and the pull-up pre-driver is connected to turn on the pull-up transistor in response to the signal falling below a fourth voltage level that is lower than the third voltage level by a particular amount.
Nakamura discloses wherein: the pull-down pre-driver (13 and/or 14, which is/are inverter(s)) is connected to turn off the pull-down transistor (Q10) in response to the signal falling below a third voltage level (voltage level of D1 near time period t3 in Fig.2B); and the pull-up pre-driver (11 and/or 12) is connected to turn on the pull-up 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama in view of Tsai, Aiba and Humphrey with the teaching of Ghosh and Nakamura to provide the pull-down pre-driver is connected to turn off the pull-down transistor in response to the signal falling below a third voltage level; and the pull-up pre-driver is connected to turn on the pull-up transistor in response to the signal falling below a fourth voltage level that is lower than the third voltage level by a particular amount. The suggestion/motivation would have been to use an output buffer to provide a desired oscillation frequency.

6.	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (7,205,855) (hereinafter “Maruyama”) in view of Ghosh et al. (10,036,773) (“Ghosh”), Tsai (2016/0072514), Aiba et al. (6,958,631) (“Aiba”), Nakamura (4,785,203), Humphrey et al. (6,683,482) (“Humphrey”) and Tachibana et al. (2005/0174183) (“Tachibana”).
Regarding claim 3, Maruyama in view of Ghosh, Tsai, Aiba, Nakamura and Humphrey is used to reject claims 1 and 2 above.
	Maruyama discloses a bias generator (120, Tr50, Tr52 and Tr60 in Fig.3) configured to generate the biasing current wherein the bias generator comprises a current mirror (formed by Tr50 and Tr52) and is coupled to the first (Tr62, Tr64 or Tr66, respectively) and second (Tr54, Tr56 or Tr58, respectively) weak current sources, 
Maruyama doesn’t explicitly disclose the bias generator comprises at least one transistor configured to operate in a subthreshold region. 
Tachibana discloses an example of a bias generator (Fig.3) comprises at least one transistor (M14 and M15, which are formed as a current mirror) configured to operate in a subthreshold region (¶ 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Maruyama in view of Ghosh, Tsai, Aiba, Nakamura and Humphrey with the teaching of Tachibana that the bias generator comprises at least one transistor configured to operate in a subthreshold region. The suggestion/motivation would have been to provide a desired current.
Regarding claim 10, Maruyama in view of Ghosh, Tsai, Aiba, Nakamura and Humphrey is used to reject claim 1 above.
	Maruyama discloses each stage of the N stages further a first weak current source (Tr62, Tr64 or Tr66, respectively in Fig.3) coupled between the delay cell and the first voltage terminal (supply voltage terminal in Fig.3); a second weak current source (Tr54, Tr56 or Tr58, respectively) coupled between the delay cell and the second voltage terminal (ground); and a bias generator (120, Tr50, Tr52 and Tr60) configured to generate the biasing current, wherein the bias generator comprises a current mirror (formed by Tr50 and Tr52) and is coupled to the first and second weak current sources, wherein the first and second weak current sources are configured to mirror the biasing current (Fig.3).

Ghosh discloses a N-stage ring oscillator core with inverter delay cells as taught by Maruyama in Fig.1A, and also another N-stage ring oscillator core (Ref STRO in Fig.4) with Schmitt trigger delay cells (STs in Fig.4). 
Tachibana discloses an example of a bias generator (Fig.3) comprises at least one transistor (M14 and M15, which are formed as a current mirror) configured to operate in a subthreshold region (¶ 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama in view of Tsai, Aiba, Nakamura and Humphrey with the teaching of Ghosh to provide each of the delay cells are formed by Schmitt trigger delay cell and recognize that the bias generator comprises at least one transistor configured to operate in a subthreshold region. The suggestion/motivation would have been to use Schmitt trigger delay cells instead of inverters for the ring oscillator core as taught by Ghosh and provide a desired current.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (7,205,855) (hereinafter “Maruyama”) in view of Ghosh et al. (10,036,773) (“Ghosh”), Tsai (2016/0072514), Aiba et al. (6,958,631) (“Aiba”), Nakamura (4,785,203), Humphrey et al. (6,683,482) (“Humphrey”) and Lee (2003/0179183).
	Regarding claim 4, Maruyama in view of Ghosh, Tsai, Aiba, Nakamura and Humphrey is used to reject claim 1 above.

	Lee discloses processing logic (72’ in Fig.1) coupled to control a sensor (50’), wherein a wakeup timer (formed by 60 and 72’) is coupled to the processing logic, and the wakeup timer includes the oscillator (60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama in view of Ghosh, Tsai, Aiba, Nakamura and Humphrey with the teaching of Lee to provide processing logic coupled to control a sensor, wherein a wakeup timer is coupled to the processing logic, and the wakeup timer includes the oscillator. The suggestion/motivation would have been to provide a wakeup timer as taught by Lee.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (7,205,855) (hereinafter “Maruyama”) in view of Ghosh et al. (10,036,773) (“Ghosh”), Tsai (2016/0072514), Aiba et al. (6,958,631) (“Aiba”), Nakamura (4,785,203), Humphrey et al. (6,683,482) (“Humphrey”) and Kyles et al. (2014/0273856) (“Kyles”).
Regarding claim 5, Maruyama in view of Ghosh, Tsai, Aiba, Nakamura and Humphrey is used to reject claim 1 above.
	Maruyama doesn’t disclose the IC is mounted on a lead frame and encapsulated by a mold compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama in view of Ghosh, Tsai, Aiba, Nakamura and Humphrey with the teaching of Kyles to provide the IC is mounted on a lead frame and encapsulated by a mold compound. The suggestion/motivation would have been to create an IC circuit.

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (7,205,855) (hereinafter “Maruyama”) in view of Ghosh et al. (10,036,773) (“Ghosh”), Tsai (2016/0072514), Aiba et al. (6,958,631) (“Aiba”), Nakamura (4,785,203), Humphrey et al. (6,683,482) (“Humphrey”) and Alexander (6,204,708).
Regarding claim 13, Maruyama in view of Ghosh, Tsai, Aiba, Nakamura and Humphrey is used to reject claims 1, 21 and 12 above.
Maruyama doesn’t explicitly disclose the pull-up pre-driver includes a first transistor coupled to the first voltage terminal and connected in series with a second transistor and a complementary third transistor, the third transistor being coupled to the second voltage terminal, wherein a gate of the second transistor and a gate of the third transistor are connected to receive the signal, and a gate of the pull-up transistor is coupled to a node between the second and third transistors; and the pull-down pre-driver includes a fourth transistor coupled to the second voltage terminal and connected 
Nakamura discloses wherein: the pull-up pre-driver (11 and/or 12, which is/are inverter(s)) includes a second transistor (Q1) and a complementary third transistor (Q2), the third transistor being coupled to the second voltage terminal (Vss), wherein a gate of the second transistor (Q1) and a gate of the third transistor (Q2) are connected to receive the phase signal (D1), and a gate of the pull-up transistor (Q9) is coupled to a node between the second and third transistors; and the pull-down pre-driver (13 and/or 14, which is/are inverter(s)) includes a fifth transistor (Q5) and a complementary sixth transistor (Q6), the sixth transistor being coupled to the first voltage terminal (Vcc), wherein a gate of the fifth transistor (Q5) and a gate of the sixth transistor (Q6) are connected to receive the phase signal (D1), and a gate of the pull-down transistor (Q10) is coupled to a node between the fifth and sixth transistors.
Alexander discloses an example of the pull-up pre-driver (please refer to inverter with current limiter shown in 5A) includes a first transistor (PMOS transistor of 111, drain terminal of which is connected to 120 in Fig.5A) coupled to the first voltage terminal (VDD) and connected in series with a second transistor (PMOS transistor of 120 in Fig.5) and a complementary third transistor (NMOS transistor of 120), the third transistor being coupled to the second voltage terminal (ground), wherein a gate of the second transistor and a gate of the third transistor are connected to receive the phase signal (CLK); and the pull-down pre-driver (please refer to inverter with current limiter a fourth transistor (NMOS transistor of 111, which drain terminals is connected to 120 in Fig.5B) coupled to the second voltage terminal (ground) and connected in series with a fifth transistor (PMOS transistor of 120 in Fig.5B) and a complementary sixth transistor, the sixth transistor being coupled to the first voltage terminal (VDD), wherein a gate of the fifth transistor and a gate of the sixth transistor are connected to receive the phase signal (CLK).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama in view of Ghosh, Tsai, Aiba and Humphrey with the teaching of Nakamura and Alexander to provide the pull-up pre-driver includes a first transistor coupled to the first voltage terminal and connected in series with a second transistor and a complementary third transistor, the third transistor being coupled to the second voltage terminal, wherein a gate of the second transistor and a gate of the third transistor are connected to receive the phase signal, and a gate of the pull-up transistor is coupled to a node between the second and third transistors; and the pull-down pre-driver includes a fourth transistor coupled to the second voltage terminal and connected in series with a fifth transistor and a complementary sixth transistor, the sixth transistor being coupled to the first voltage terminal, wherein a gate of the fifth transistor and a gate of the sixth transistor are connected to receive the phase signal, and a gate of the pull-down transistor is coupled to a node between the fifth and sixth transistors. The suggestion/motivation would have been to use a buffer to provide a desired oscillation signal. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (6,958,631) (“Aiba”) in view of Ghosh et al. (10,036,773) (“Ghosh”) and Tsai (2016/0072514). 
	Regarding claim 16, Aiba discloses an integrated circuit (IC) (Fig.24, please refer to the whole reference for detailed) comprising: a first voltage terminal (VDD terminal) configured to receive a supply voltage (VDD), a second voltage terminal (ground terminal) configured to receive a ground voltage; and an N-stage current-starved ring oscillator (Fig.24) having a frequency, wherein each stage of the N stages comprises a delay cell (5) having an input terminal and an output terminal and a load capacitance (Cm), wherein: the delay cell is coupled to the first voltage terminal and to the second voltage terminal, the delay cell is configured to receive a biasing current (current from current source i); and the frequency is inversely proportional to the number N of stages (column 3, line 34-45),.
Aiba doesn’t explicitly disclose wherein the supply voltage is less than or equal to 3.3 V; and the N-stage current-starved ring oscillator having a frequency less than or equal to 1 kHz. Aiba doesn’t disclose the delay cell is a Schmitt trigger delay cell, and the Schmitt trigger delay cell has a first input threshold approximately equal to the supply voltage and a second input threshold approximately equal to the ground voltage; and the frequency is directly proportional to the biasing current and inversely proportional to the load capacitance, and the supply voltage.
Ghosh discloses a N-stage ring oscillator core with inverters as taught by Maruyama in Fig.1A, and also another N-stage ring oscillator core (Ref STRO in Fig.4) with Schmitt trigger delay cells (STs in Fig.4), and the Schmitt trigger delay cell has a (according to Schmitt trigger delay cell shown in Ghosh’s Fig.3A (also shown in Fig.4), where transistor N2 is tied to a supply voltage and functions as a switch, when the transistor N2 is turned on then the supply voltage is tied to the node nx, which is in between N0 and N1 and set a first switching threshold approximately equal to the supply voltage) and a second input threshold approximately equal to the ground voltage (according to Schmitt trigger delay cell shown in Ghosh’s Fig.3A (also shown in Fig.4), where transistor P2 is tied to a ground voltage and functions as a switch, when the transistor P2 is turned on then the ground voltage is tied to the node px, which is in between P0 and P1 and set a second switching threshold approximately equal to the ground voltage).
As would have been recognized by one of ordinary skill in the art, selecting a particular supply voltage is less than or equal to 3.3V and selecting a particular output frequency of the oscillator of less than or equal to 1kHz would have been a mere design choice depending on particular supply voltage requirement of transistors of the oscillator, the number of Schmitt trigger delay cells, the capacitance value of the load capacitance, and the biasing current of the ring oscillator core. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the supply voltage is less than or equal to 3.3 V and the oscillator having a frequency of less than or equal to 1 kHz because such a modification would have been a mere design choice depending upon the desired output frequency of the oscillator. 
And, as would have been obvious to one of ordinary skill in the art to modify Aiba in view of Ghosh, and the modification discloses N-stage current starved ring oscillator 
For supporting purpose, Tsai discloses N-stage ring oscillator (Fig.3), wherein the frequency is directly proportional to the biasing current and inversely proportional to the load capacitance, and the supply voltage (please refer to information related to equation 1 in paragraph 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aiba with the teaching of Ghosh and Tsai to provide the N-stage current starved ring oscillator with the Schmitt trigger delay cells in place of the inverter delay cells. The suggestion/motivation would have been to choose either inverter or Schmitt trigger to function as a delay cell.
	Regarding claim 17, Aiba in view of Ghosh and Tsai is used to reject claim 16 above.
	Aiba discloses each stage of the N stages further a first weak current source (current source between VDD and 5) coupled between the delay cell and the first voltage terminal (VDD); and a second weak current source (current source between 5 and ground) coupled between the delay cell and the second voltage terminal (ground).
Aiba doesn’t disclose each of the delay cells are formed by Schmitt trigger delay cell. 
Ghosh discloses a N-stage ring oscillator core with inverter delay cells as taught by Maruyama in Fig.1A, and also another N-stage ring oscillator core (Ref STRO in Fig.4) with Schmitt trigger delay cells (STs in Fig.4)

Regarding claim 18, Aiba in view of Ghosh and Tsai is used to reject claim 16 above.
	Aiba doesn’t disclose the Schmitt trigger delay cell comprises: a pull-up circuit coupled to the output terminal and comprising: a first transistor having a source coupled to the first voltage terminal, a drain, and a control gate connected to the input terminal; a second transistor having a source connected to the drain of the first transistor, a drain coupled to the output terminal, and a control gate connected to the input terminal, wherein characteristics of a subthreshold operation region of the second transistor set the second input threshold approximately equal to the ground voltage; and a third transistor having a source connected to the drain of the first transistor and the source of the second transistor, a drain connected to the second voltage terminal, and a control gate connected to the output terminal, wherein the third transistor has a larger channel width than the second transistor; and a pull-down circuit coupled to the output terminal.
Ghosh discloses the Schmitt trigger delay cell (ST in Fig.4) comprises: a pull-up circuit (formed by 3 PMOS transistors) coupled to the output terminal and comprising: a first transistor having a source coupled to the first voltage terminal (VDD), a drain, and a control gate connected to the input terminal; a second transistor having a source 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aiba in view of Tsai with the teaching of Ghosh to provide the Schmitt trigger delay cell comprises: a pull-up circuit coupled to the output terminal and comprising: a first transistor having a source coupled to the first voltage terminal, a drain, and a control gate connected to the input terminal; a second transistor having a source connected to the drain of the first transistor, a drain coupled to the output terminal, and a control gate connected to the input terminal: and a third transistor having a source connected to the drain of the first transistor and the source of the second transistor, a drain connected to the second voltage terminal, and a control gate connected to the output terminal: and a pull-down circuit coupled to the output terminal. The suggestion/motivation would have been to use Schmitt trigger delay cells instead of inverter delay cells for the ring oscillator as taught by Ghosh.

11.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (4,785,203) in view of Maruyama (7,205,855) and Humphrey et al. (6,683,482) (“Humphrey”).
	Regarding claim 19, Nakamura discloses a circuit (Fig.1, please refer to the whole reference for detailed) comprising: a first voltage terminal (terminal connected to Vcc in Fig.1) configured to receive a supply voltage (Vcc), wherein the supply voltage is less than or equal to 3.3 V (since Nakamura doesn’t limit the supply voltage of Vcc, thus any supply voltage is anticipated); a second voltage terminal (terminal connected to Vss) configured to receive a ground voltage (Vss, column 1, line 24-26); and a pre-driver circuit (11-14) coupled to the first voltage terminal and to the second voltage terminal, the pre-driver circuit comprising an input terminal (input terminal connected to D1), the pre-driver circuit configured to: receive, at the input terminal, a first signal (D1); and generate a second signal (D3) and a third signal (D5) based on the first signal, wherein the second and third signals are non-overlapping (D3 and D5 in Fig.2A and 2B are non-overlapping); and an output stage (Q9 and Q10) comprising an output terminal (terminal connected to D OUT), the output stage configured to: receive the second signal and the third signal; and generate a fourth signal (D OUT) based on the second signal and the third signal, wherein the fourth signal has a shorter transition time than the first signal (transition time of D OUT is shorter than the transition time of D1 in Fig.2A and 2B).
	Nakamura doesn’t explicitly disclose the first signal having a frequency of less than or equal to 1 kHz; and doesn’t disclose the pre-driver circuit is a current-starved 
Maruyama discloses an example of a first signal (signal output from 110 in Fig.3) having a frequency of less than or equal to 1 kHz (Note: As would have been recognized by one of ordinary skill in the art, selecting a particular output frequency of the oscillator of less than or equal to 1kHz would have been a mere design choice depending on particular supply voltage requirement of transistors of the oscillator, the number of delay cells and the biasing current of the ring oscillator core. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the oscillator providing a frequency of less than or equal to 1 kHz because such a modification would have been a mere design choice depending upon the desired output frequency of the oscillator). 
Humphrey discloses an example of an inverter (12) which is part of a pre-driver circuit 28) is a current-starved pre-driver and having a skewed switching threshold (skew rate is set by varying the current supplied to the inverter according to Fig.2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teaching of Maruyama and Humphrey to provide the first signal having a frequency of less than or equal to 1 kHz; and provide controllable current sources to control current flow into the inverters of the pre-driver circuit. The suggestion/motivation would have been to adjust oscillator output signal and control the skew rate of the pre-drive signal as taught by Humphrey.
Regarding claim 20, Nakamura in view of Maruyama and Humphrey is used to reject claim 19 above.
Nakamura discloses the output stage (Q9 and Q10) comprises: a pull-up transistor (Q9) coupled to the first voltage terminal (Vcc); and a pull-down transistor (Q10) coupled to the second voltage terminal (Vss); the pre-driver circuit (11-14) comprises: a pull-up pre-driver (11 and/or 12, which is/are inverter(s)) and a pull-down pre-driver (13 and/or 14, which is/are inverter(s)); the pull-up pre-driver includes a second transistor (Q1); and a third transistor (Q2) coupled to the second transistor, the third transistor being coupled to the second voltage terminal (Vss), wherein a gate of the second transistor (Q1) and a gate of the third transistor (Q2) are connected to receive the first signal (D1), and a gate of the pull-up transistor (Q9) is coupled to the second transistor and the third transistor; and the pull-down pre-driver includes a fifth transistor (Q5) and a sixth transistor (Q6) coupled to the fifth transistor, the sixth transistor being coupled to the first voltage terminal (Vcc), wherein a gate of the fifth transistor (Q5) and a gate of the sixth transistor (Q6) are connected to receive the first signal (D1), and a gate of the pull-down transistor (Q10) is coupled to the fifth transistor and sixth transistor.
Nakamura doesn’t disclose the pull-up pre-driver comprising: a first transistor coupled to the first voltage terminal, wherein a switching threshold of the pull-up pre-driver is decreased by a voltage drop across the first transistor; a second transistor coupled to the first transistor; and a third transistor coupled to the second transistor, the third transistor being coupled to the second voltage terminal, wherein a gate of the second transistor and a gate of the third transistor are connected to receive the first 
Humphrey discloses an example of a pull-up pre-driver (112-115 in Fig.3) comprising: a first transistor (112) coupled to the first voltage terminal (VDD terminal), wherein a switching threshold of the pull-up pre-driver is decreased by a voltage drop across the first transistor (voltage drop across 112); a second transistor (113) coupled to the first transistor; and a third transistor (114) coupled to the second transistor, the third transistor being coupled to the second voltage terminal (ground voltage terminal), wherein a gate of the second transistor (113) and a gate of the third transistor (114) are connected to receive a first signal (NDATA), and a gate of the pull-up transistor (127) is coupled to the second transistor (113) and to the third transistor (114); the pull-down pre-driver (122-125) comprising: a fourth transistor (125) coupled to the second voltage terminal (ground voltage terminal), wherein a switching threshold of the pull-down pre-driver is increased by a voltage drop across the fourth transistor; a fifth transistor (124) coupled to the fourth transistor; and a sixth transistor (123) coupled to the fifth DD terminal), wherein a gate of the fifth transistor (124) and a gate of the sixth transistor (123) are connected to receive the first signal (NDATA), and a gate of the pull-down transistor (128) is coupled to the fifth transistor and to the sixth transistor; and the switching threshold of the pull-up pre-driver and the switching threshold of the pull-down pre-driver determine the skewed switching threshold of the pre-driver (Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura in view of Maruyama with the teaching of Humphrey to provide the first transistor and the fourth transistor to set the switching threshold of the inverters of the pull-up pre-driver and the pull-down pre-driver of Nakamura. The suggestion/motivation would have been to control the skew rate as taught by Humphrey. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/Primary Examiner 2849